Request for Reconsideration
Applicant’s remarks and amendments have been fully considered but they are not sufficient to place the claims as proposed in condition for allowance.  Applicant submits that the reference to Sepetka provided with the Advisory Action dated 27 January 2021 is not analogous art and characterizes Sepetka as “an aneurysm implant for occluding the aneurysm sac” (remarks, p. 7).  The field of invention is medical implants, and Sepetka is squarely within the field of invention.
Secondly, applicant submits that “‘fill[ing] an aneurysm sac’ is not equivalent to [the] implant not migrating over a period of at least one month” (remarks, p. 7).  However, for the intended treatment to be effective, those skilled would recognize that the implant must remain in tact for an extended period.  Sepetka additionally notes that “if an aneurysm treatment is to be successful, any implanted device must be present in the body for a long period of time” in [0014] and further emphasizes “permanent biological occlusion” in [0015] and characterizes the inventive devices as overcoming shortcomings of the prior art related to unintended migration and intended biological integration.  One skilled would therefore recognize that Sepetka’s occlusive implants are “prevent[ed ...] from migrating more than 10 mm from the target site over a period of at least one month,” as biological integration at the target site is contemplated.  See also [0019] for “bio-integrating and sealing off the aneurysm to [] prevent migration [...]” and “reducing or eliminating the risk of implant migration out of the neck of the aneurysm” in [0035].  Remaining at the target site indefinitely in the bio-integrated state intended is encompassed by the claimed prevention of migration for “at least one month.”  For these reasons, applicant’s remarks against the applicability of Sepetka are not persuasive.

The amendment proposed by the examiner on 11 January 2021 will patentably distinguish from the prior art, collectively, as there is no suggestion for providing one or more contrast agents between the two films or layers.  

/AMANDA LAURITZEN MOHER/            Primary Examiner, Art Unit 3793